Citation Nr: 1709938	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  06-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol use disorder, prior to August 25, 2011.

2. Entitlement to an increased rating in excess of 70 percent for PTSD with alcohol use disorder from August 25, 2011.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to August 25, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision in which the RO denied a rating in excess of 50 percent for PTSD with alcohol use disorder, as well as denied a  TDIU.  In August 2004, the Veteran filed a notice of disagreement (NOD) only with regard to the issue of entitlement to an increased rating for PTSD.  A statement of the case (SOC) was issued in December 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2006.

In March 2008, January 2010, and April 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After completing the requested development, the AMC continued to deny entitlement to an increased rating for PTSD with alcohol use disorder (as reflected in an August 2008, May 2011 and September 2016 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In August 2016, the RO granted a rating of 70 percent for PTSD with alcohol use disorder,  effective August 25, 2011.  However, as the Veteran is presumed to seek the maximum rating for a disability, and higher ratings for the disability are available before and after August 25, 2011, the Board has now characterized the Veteran's appeal with respect to evaluation of PTSD as encompassing the first and second matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in August 2016, the RO awarded  a TDIU, effective August 25, 2011.  Nevertheless, the Board notes that the Veteran has contended from the October 2003 date of filing of his claim for increase, that he was unemployable due to his PTSD.  As such, the Board has expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to PTSD with alcohol use disorder prior to August 25, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal is now being processed utilizing the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the filing of the October 30, 2003 claim for increase, the Veteran's psychiatric symptoms have included difficulty sleeping, nightmares, isolation, anxiety, depression, outbursts of violence and anger, and suicidal ideation.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest no more than occupational and social impairment with deficiencies in most areas.

3.  The schedular criteria are adequate to rate the Veteran's service-connected psychiatric disability at all pertinent points. 

4.  As the Veteran's PTSD with alcohol use disorder is now rated as 70 percent disabling from October 30, 2003, the percentage requirements for a schedular TDIU due to that disability are met as of that date.  

5.  Competent, probative evidence is relatively evenly balanced on the question of whether the Veteran's service-connected psychiatric disability has  prevented him from obtaining or retaining substantially gainful employment since the date he last worked on July 30, 2005.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an increased rating of 70 percent, but not higher, for PTSD with alcohol use disorder are met from October 30, 2003 to August 25, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an increased rating in excess of 70 percent for PTSD with alcohol use disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to service-connected PTSD with alcohol use disorder are met from July 30, 2005 to August 25, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a March 2004 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of private treatment records; VA treatment records, Railroad Retirement Board records; and April 2004, July 2008, and May 2012 VA examination reports.  Also of record and considered in connection with the claims are the written statements from the Veteran.  The Board finds that no further AOJ action on any  claim, prior to appellate consideration, is required.

Pursuant to the Board's April 2012 remand, in April 2012 the AOJ obtained and associated with the claim additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private treatment providers were identified.  .  After additional VA records were received, the AOJ arranged for the Veteran to undergo  VA examination for evaluation of his  psychiatric disability in May 2012.  The report of that examination, which provides sufficient information, along with other evidence, to evaluate the disability, has been associated with the claims file.  Based on the additional evidence received, the AOJ readjudicated the claim, as reflected in the September 2016 SSOC. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).    

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters  herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the AOJ has already assigned staged ratings for the Veteran's psychiatric disability, the Board will consider the propriety of the ratings at each stage, as well 

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9413.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations  frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

An April 2004 VA examination report reflects that the Veteran was married in 1979 but divorced in 2001, and was currently in a relationship for the past six years.  He reported a good relationship with his girlfriend, his two adult children, and his extended family; as well as numerous close friends.  The Veteran contended that he was presently working as a railroad engineer but had personality clashes with his co-workers.  The Veteran stated that there had been an accident at work where the train hit a truck stuck on the tracks and that he saw the injured driver attempt to get out of the truck.  He reported that he was helping his daughter with her wedding, was taking care of his parents, and was also helping the homeless.  He stated that he was catering different events with his girlfriend.  During his examination, the Veteran maintained adequate eye contact, was alert and oriented, had poor dental hygiene, and his mood was anxious and depressed.  There was no evidence of delusions or hallucinations, but he endorsed passive suicidal and homicidal ideations with no current plans.  His short- and long-term memory seemed intact, he denied any ritualistic or obsessive behavior, his thought process was logical, and he denied panic attacks.  He endorsed occasional nightmares, drinking one bottle of wine per week, and denied recent illegal drug use.  The VA examiner noted that the Veteran was involved with his immediate and extended family, that he had a good relationship with his girlfriend, and that while he found his career with the railroad difficult he could "always pursue a career in catering."  The examiner also noted that some careers might be easier for the Veteran as he "[did] not like to be ordered by others."  He was assigned a GAF score of 52.

October 2004 VA treatment records indicate that the Veteran was having "violent thoughts," but that he was in a safe and stable living situation with his girlfriend, and that he had a good relationship with his two adult daughters.  The Veteran reported that he enjoyed hiking and traveling, although he appeared less enthusiastic about it, and that he occasionally attended church with his girlfriend.  He also met with his friends from Vietnam as much as possible.  The examiner noted that the Veteran was dressed casually and appeared unkempt and disheveled, his thought process was at times disorganized, and his memory was fair to poor.  Nevertheless, he was pleasant and cooperative, alert and oriented, he was not suicidal or homicidal, he did not have any delusions or hallucinations, and his insight and judgment were fair.  He was assigned a GAF score of 63.  

Records dated in November 2004 document that the Veteran felt overwhelmed with life and that he had had suicidal ideation for several years.  When asked if he had a plan, the Veteran reported that he had thought of drowning himself in a reservoir, and stated that after he received his hepatitis C diagnosis he put a gun to his head.  Nevertheless, the Veteran denied current suicidal and homicidal ideation.  He was casually dressed and appeared neat and clean, his memory was fair to poor, and his insight was fair.  He was assigned a GAF score of 50.  

In December 2004, VA treatment records reflect that while the Veteran had less frequent nightmares, he still had nights where he woke up sweating.  He reported that he startled easily, even to the ring of his cellphone, and that he did not go into stores.  He also stated that he found it hard to be in social gatherings unless it was with familiar people.  The examiner noted that he was groomed, neat, cooperative, and polite.  He was tearful on a couple of occasions, and his mood was depressed, but he was articulate and his affect was appropriate.  His thinking was organized, and there was no indication of psychosis.

Records dated in October 2005 reflect that the Veteran as neatly groomed and cooperative, his mood was euthymic, and his affect was fair in range.  His thinking was organized and relevant, he was not suicidal or homicidal, his insight was fair, his impulse control intact, and he was not psychotic.  The examiner noted that his PTSD symptoms were exacerbated and had "become more chronic and intense" by traumatic events at work.

June 2007 VA treatment records document that the Veteran was seen for evaluation after making threats of physical injury toward his psychiatrist.  The Veteran apologized for his behavior, stating that he did not think "that his threats could be taken literally," and that he did not mean to follow-through with them.  He agreed that he had "to handle anger in an appropriate manner" so that he and others were not hurt.  The examiner noted that the Veteran was well-groomed and casually dressed, his behavior was pleasant and cooperative, his mood euthymic, his speech normal, his judgment and insight intact, his cognition grossly intact, and his thought process coherent.  He did not endorse any suicidal or homicidal ideation, and there was no indication of hallucinations or delusions.  

August 2007 records from the Railroad Retirement Board reflect that the Veteran had interrupted sleep and slept two hours at a time.  He was lacking in grooming and hygiene, and he reported that he only brushed his teeth if he knew someone was coming to visit.  The Veteran stated that he might cook, "munched all day," straightened up the house, enjoyed gardening in the backyard, and played with old trucks.  He stated that he drove but avoided certain locations and certain times as to avoid crowds and traffic, and that he would only shop if it was the not crowded.  He related that people made him uneasy, that he was short-tempered and had gotten into fistfights, that he had been arrested for disorderly conduct, and that he was hostile, which had affected his relationship with his cousin.  He reported that he stayed in touch with people over the phone, that he enjoys his friends' visits, and that he had started babysitting his grandson.  He stated that he often forgot what he planned to do, that there were days when he did not leave his room, that he could do simple addition but had difficulty completing tasks, and that he was distracted by intrusive thoughts.  

The examiner found that the Veteran's ability to maintain attention and concentration for extended periods; perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances; complete a normal work day and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; interact appropriately with the general public; get along with coworkers or peers without distracting them or exhibiting behavioral extremes; maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; respond appropriately to changes in the work setting; and travel in unfamiliar places or use public transportation were all moderately impacted by his PTSD.  Further, his ability to work in coordination with or in proximity to others without being distracted by them and to accept instructions and respond appropriately to criticism from supervisors were markedly limited.  The Veteran was assigned a GAF score of 55.

VA treatment records dated in February 2008 reflect that the Veteran was not attending therapy or taking his medication as prescribed.  The Veteran reported that he felt unmotivated and was doing less of his interests.  The examiner noted that the Veteran had a 10-month-old grandchild with whom he enjoyed being with, but that he appeared to be less enthusiastic about him than before.  His appearance was groomed and neat, his speech soft spoken, his mood dysphoric, his affect constricted, his thought process organized, and his thought content relevant.  He was orientated to time and place, denied any suicidal or homicidal ideation, his insight and judgment were poor, and his impulse control was fair.  Records in June 2008 indicate that the Veteran was drinking alcohol and smoking crack cocaine.  He reported recent use and that he could not remember the last time he was sober for six months.  The examiner noted that he was casually attired and cooperative, his speech was spontaneous, his mood was dysphoric, his affect was constricted, his thought process was organized, his thought content did not show any psychosis, he was not suicidal or homicidal, his insight into his drug and alcohol use was lacking, and his impulse control was intact.

A July 2008 VA examination report indicates that the Veteran stood with his back against the wall and staring at the exit door as he waited for his examination, stating that if it became too noisy or crowded he had an escape route.  He endorsed nightmares and flashbacks to Vietnam, that he only trusted friends with whom he had grown up, and was afraid to trust anyone new.  He reported that approximately two years ago he had beaten up his daughter's boyfriend and had lost contact with her as a result.  He stated that he had entertained suicide in the past but did not have any current plans or intent.  He indicated that he enjoyed working on his cars, that he was a member of the American Legion and Veteran of Foreign Wars (VFW), that he did some cooking, and that he had done some volunteer work with the Ministry of Caring. 

During the examination, the Veteran was dressed casually but appropriately, his mood was anxious, and his affect varied according to thought content.  His speech was clear and relevant, he was coherent, his auditory memory was impaired, he had some difficulty with concentration, and he noted that just attending hospital appointments caused him confusion.  His insight was fair, but judgment appeared impaired, and his impulse control appeared intact.  There was no evidence of any delusional thinking or hallucinations, he admitted to smoking at night usually with a glass of wine, and the examiner found that he was competent to manage his finances.  The examiner opined that the Veteran suffered from a moderately severe case of PTSD, which had adversely affected his two marriages and certainly at times disrupted his long employment history with the railroad.  Nevertheless, the examiner noted that he enjoyed a close relationship with a daughter and found great joy in being with his grandson.  He also spent time with two lifelong friends, was a member of the VFW and the American Legion, and had done some volunteer work with the Ministry of Caring.  The examiner found that there had been no significant change in the Veteran's psychological functioning since his last psychiatric VA examination in 2004.  He was assigned a GAF score of 52.

In August 2008, the Veteran submitted a statement from J.A.E., a long-time friend of the Veteran, who described the Veteran's outbursts and unpredictability.  He noted that the outbursts had lessened throughout the years, but that they "continued to lurk within him."  In October 2008, the Veteran submitted a statement explaining that he had stopped working at the railroad because of his PTSD, sleep apnea, and hepatitis C; that his daughter no longer spoke to him because of his violent tendencies; and that he had lost all his teeth because he did not care about his hygiene.  He stated that "most of the time [he] did not want to live till the next day."

In August 2011, the Veteran submitted a statement from his private psychologist Dr. C.M.S., who noted that the Veteran had anger outbursts that seemed to "come from nowhere," and caused marital problems.  Dr. C.M.S. also noted that he had lost his temper with his son-in-law, which resulted in an altercation and a break in his relationship with his daughter.  She noted that the Veteran also lost his temper with his past co-workers, and that people had found him to be unpleasant and difficult to deal with.  Further, she noted that the Veteran occasionally came to his appointments "looking like he just rolled out of bed," and that he sometimes neglected taking showers for a few days.  Dr. C.M.S. also reported that the Veteran had suicidal ideation and frequent periods of depression, and that while he sometimes approached people in the waiting room to try and start up a conversation, many of these people had no desire to talk to him.  She found that while he had a conventional upbringing, his social behavior was inappropriate.

A May 2012 VA examination report documents that the Veteran stopped behavioral treatment with both the VA and his private psychologist.  The examiner noted that the Veteran was impatient and intolerant of mistakes in a work-setting, which could lead to interpersonal difficulties.  Further, the Veteran's alcohol dependence would affect his reliability, and his hypervigilance would make it difficult for him to work in a public setting without being reactive.  In addition, the examiner noted that his depression interfered with his motivation, attention, and concentration.  The Veteran reported marital problems, difficulties with his children, and limited social support.  He explained that he no longer spoke with one of his daughters after an altercation with her husband, and that he no longer had any friends because he did not fit in.  He exhibited symptoms of depression, anxiety, panic attacks weekly or less, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner found that he had occupational and social deficiencies in most areas.

In February 2015, the Veteran checked into an inpatient treatment for his alcohol dependence and PTSD.  At intake, the Veteran was alert and oriented, but very unkempt and disheveled.  He had suicidal ideation and reported that the prior week he had wanted to step in front of a train, but denied any hallucinations or delusions.  He also reported that he had had thoughts of killing the person who had "robbed [him] of a quarter of a million dollars" with a knife.  In March 2015, the Veteran was groomed appropriately, he was calm and cooperative, his speech was coherent and fluid, his affect was appropriate, and he did not have any suicidal or homicidal ideations.  In May 2015, the Veteran reported that while he still had fleeting suicidal thoughts that occurred intermittently during the week, the frequency and intensity had decreased, and he consistently denied any specific plans or behaviors of furtherance when the thoughts did arise.  The Veteran reported an overall improvement in mood, as well as a significant improvement with sleep. 

June 2015 VA treatment records from after his discharge reflect that the Veteran continued to struggle with depression and anxiety.  He reported that his relationship with his wife was good, and that he continued to be angry with the man who had stolen his retirement money.  He also stated that he was keeping himself busy with yard work and working on his antique cars.  He denied any suicidal ideations and reported that he was sleeping well.  At his examination, he was appropriately groomed, his speech was normal, his mood was good, his affect appropriate, there was no evidence of delusions or hallucinations, he denied any homicidal ideations, he was oriented, his insight and judgment were intact, and his attention and concentration were fair.

In July 2015, the Veteran reported that the person who had defrauded him had been harassing him, and that he had gotten the police involved.  He stated that his family had been supportive, and that he had reconnected with his daughter and her children.  In August 2015, the Veteran reported that he could not attend a concert he had been invited to because he "just panics" when at concerts or any situations involving crowds.  In September 2015, the Veteran continued to note some episodes of anxiety and trouble falling asleep.  He stated that he often had the feeling of being trapped and that his motivation was lower than in the past, although he attributed this to his worry around chemotherapy.  At his examinations, he was pleasant and cooperative, his speech was normal, he had no delusions or hallucinations, he denied any suicidal or homicidal ideations, his thought process was linear and goal-oriented, his insight and judgment were fair, and his impulse control was fair.  His PTSD appeared to be stable.  

In October 2015, the Veteran submitted a statement reporting that he sought control through his anger, which physically exhausted him and resulted in distancing between himself and his family.  He stated that he would isolate himself in his house for days at a time, spending his time on the couch, so as to avoid anything that would prove that he was a "guilty monster who deserved to be alone."  These cycles were affecting his marriage and forced him into early retirement.  In turn, this increased his time at home alone and worsened his depression, which lead him to substance abuse.  He reported that he had difficulty sleeping, and that he would at times wake with anxiety.

VA treatment records in 2016 indicate that the Veteran continued to struggle with depression and spent his days on the couch or in bed.  He reported that he sometimes avoided his bedroom because he had anxiety attacks when upstairs because he felt trapped.  The Veteran also reported feeling overwhelmed with life and that he had had thoughts of drowning himself in a reservoir or hanging himself, but that he stopped himself by looking at pictures of his children.  Further, he stated that he continued to be hypervigilant when in crowded places or in the hospital.  Overall, he was pleasant and cooperative, his speech was normal, he had no delusions or hallucinations, he denied any homicidal ideations, his thought process was linear and goal-oriented, his insight and judgment fair, and his impulse control was fair.  

Based on the consideration of the above-cited evidence, including the VA examination reports, VA and private treatment records, Railroad Retirement Board records, and the lay statements of record, the Board finds that the collective lay and medical evidence indicates that a rating of 70 percent, but not higher, for the Veteran's psychiatric disability is warranted from the date of the claim for increased rating on October 30, 2003. 

The above-cited evidence indicates that since October 30, 2003, the Veteran had suicidal ideations, lacked impulse control, made threats against his service providers and family members, was unkempt and disheveled, experienced nightmares, was depressed and anxious, was hypervigilant in crowds, and had difficulties adapting to stressful circumstances.  Collectively, these symptoms are of the type and extent, frequency or severity (as appropriate), to suggest occupational and social impairment with deficiencies in most area-the level of impairment contemplated in the assigned 70 percent rating.  Specifically, the Board finds that the Veteran's symptoms prior to and from August 25, 2011 are of a similar type and extent, frequency or severity, as to result in a single, and note staged, disability rating.

Prior to August 25, 2011, the evidence shows that the Veteran endorsed suicidal ideations in November 2004; made threats against his psychiatrist in June 2007, which he then stated he did not mean; he was hostile toward his cousin in August 2007; beaten up his daughter's boyfriend around 2006 and as such had lost touch with her; and in August 2008, J.A.E. described the Veteran's anger outbursts as unpredictable.  After October 2011, the Veteran had homicidal ideations of killing a person who had stolen his retirement money with a knife, and had suicidal ideation in May 2012, February 2015, March 2015, and June 2016.  Further, in October 2004, August 2007, August 2011, and February 2015, treating physicians found that the Veteran was unkempt and disheveled, and lacked personal hygiene such as brushing his teeth or showering on a daily basis.  In addition, records from the Railroad Retirement Board in August 2007 found that his PTSD moderately impacted his ability to get along with others and interact with the general public, as well as maintain socially appropriate behavior and basic cleanliness.  Likewise, in August 2011 the Veteran's private psychologist found that his social behavior was socially inappropriate and that he lacked personal hygiene.  While many examiners noted that the Veteran had clear and coherent speech, no signs or symptoms of delusions or hallucinations, and normal judgment and thought process; in October 2004, November 2004, and July 2008, his memory was fair to poor.  Further, he expressed difficulty being in social gatherings and establishing social relationships in December 2004, July 2008May 2012, and October 2015.  He also reported problems with anxiety and hypervigilance in July 2008, May 2012, and October 2015.

For these reasons, the Board finds that the Veteran has experienced symptoms of the type and extent, frequency or severity (as appropriate) to warrant a 70 percent rating from October 30, 2003 to August 25, 2011.  

Also, while the Veteran experienced suicidal ideations, neglect of proper hygiene, and some memory problems, he has maintained fair insight, judgment, and thought process; he did not experience delusions or hallucinations; he was not a persistent danger to himself or others; he was oriented to time and place; and he never exhibited memory loss of close relatives, his own occupation, or his own name.  For these reasons, the Board cannot find that the Veteran has experienced symptoms of the type and extent, frequency or severity (as appropriate) to warrant the next, higher 100 percent rating.  

The Board further finds that the Veteran's assigned GAF scores-52 in April 2004 and July 2008, 63 in October 2004, 50 in November 2004, and 55 in August 2007-provide a basis for a higher rating prior to August 25, 2011.  

Under the DSM-IV, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The Board notes that while the Veteran had a GAF score of 63 in October 2004, indicating mild symptoms, his later scores of 50, 52, and 55 reflect more serious symptoms of PTSD, to include difficulty in social and occupational settings and suicidal ideation, and appear more consistent with a rating of 70 percent.  Nevertheless, as stated above, GAF scores are not dispositive, and the Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating.  See 38 C.F.R. § 4.126(a).  

In sum, the Board finds that, from the October 30, 2003 claim for increased rating, the Veteran's psychiatric disability has resulted in symptoms of the type and extent, frequency, or severity, as appropriate, to indicate the level of impairment contemplated in the schedular 70 percent, but no higher, rating. 

In reaching the above conclusions, the Board is mindful that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  As explained above, the Board has found that that the evidence of record shows that the Veteran has manifested sufficient symptoms of the type and extent, frequency, or severity (as appropriate), to result in the occupational and social impairment with deficiencies in most areas required for the next higher of 70 percent.  However, he did not show symptoms of the type and extent, frequency, or severity (as appropriate), to result in total occupational and social impairment required for the next higher of 100 percent rating. 

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the claim was filed on October 30, 2003 has the Veteran's psychiatric disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria  inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's psychiatric disability at all pertinent points.  As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra. Also, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's psychiatric disability is appropriately rated as a single disability, and all psychiatric symptoms/manifestations have been considered in evaluating the disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As such, an initial disability rating of 70 percent, but not higher, for the entirety of the appeal is warranted from October 30, 2003, to August 25, 2011.  38 C.F.R. § 4.130, DC 9411 (2016).

III. TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following substantially gainful employment. 

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Here, based on the Board's decision above, the Veteran now meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU due to PTSD (now rated as 70 percent disabling).  Accordingly, as of October 30, 2003, the Veteran has had at least one disability ratable at 60 percent, and the Veteran is eligible for a schedular TDIU rating under 38 C.F.R. § 4.16(a).  

Nevertheless, the Board notes that, while the Veteran met the criteria for a TDIU from October 30, 2003, his Railroad Retirement Board records reveal that he was employed until July 30, 2005.  As such, the remaining question, then, is whether the Veteran's service-connected PTSD has rendered him unable to obtain or retain substantially gainful employment since July 30, 2005, the date the Veteran last worked. 

The central inquiry is "whether the Veteran's service-connected disability(ies) is/are alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

At the outset, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16 (a). See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (rev'd on other grounds sub nom,  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, as medical records addressing the functional effects of the Veteran's disability(ies) on his ability to perform the mental and/or physical acts required substantially gainful employment are relevant to the unemployability determination (see 38 C.F.R. § 4.10  (2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the Board has considered evidence, along with other objective and lay evidence in evaluating the TDIU claim.

Considering the pertinent evidence in light of the applicable legal authority, , and resolving all reasonable doubt in the Veteran's favor, the Board finds that a schedular TDIU is warranted from July 30, 2005 to August 25, 2011.  

Historically, the Veteran worked as a railroad engineer since 1967, and retired on July 30, 2005, due, in part, to his service-connected disabilities.  The Veteran has a high school diploma, and did mechanical and vocational training.  The Veteran last worked full-time as of July 30, 2005.  The Veteran has been awarded Railroad Retirement disability benefits due to service-connected PTSD and hepatitis C, and nonservice-connected sleep apnea.

An April 2004 VA examination report indicates that the Veteran had difficulty relating to others and had conflict at work, to include a clash with a conductor.  Nevertheless, the examiner opined that even if the Veteran found it difficult to continue with his job with the railroad, he could always a pursue a career in catering, which he had expressed an interest in and was currently doing with his girlfriend.  The examiner did note that some employment situations would be easier than others depending on the work setting and the co-worker population, as the Veteran did not like to be ordered around. 

An August 2007 Railroad Retirement Board disability decision granted disability benefits based on, in order of severity, PTSD, sleep apnea, and hepatitis C.  During an examination, the examiner found that the Veteran had significant problems with attention, concentration, and ability to focus, as well as notable depressed mood and high levels of anxiety; she found that the Veteran's impairment was severe.  The examiner also noted that the Veteran's ability to maintain attention and concentration, perform activities within a schedule and maintain regular attendance, complete a normal workday and workweek without interruptions, appropriately respond to changes in the work setting, and travel in unfamiliar places were moderately limited.  She opined that the Veteran's depression and intrusive thoughts would impact his ability to sustain attention for extended periods of time, work within a schedule and complete a normal work week without interruptions, adjust to changes in a work-like setting, and travel independently or use public transportation.  She also found that his discomfort around crowds and short temper would interfere with his ability to work in coordination with or in proximity to others without being distracted by them, accept instructions and respond appropriately to criticism, interact appropriately with the general public, get along with co-workers or peers without distracting them or exhibiting behavioral extremes, and maintain socially appropriate behavior and adhere to basic standards of cleanliness and neatness.

A July 2008 VA examination report documents that the Veteran was anxious, had some difficulty concentrating, and his judgment and auditory memory were impaired.  The examiner found that the Veteran had moderately severe PTSD, which had adversely affected his two marriages and "certainly at times disrupted his long employment history with the railroad."

In August 2011, Dr. C.M.S., the Veteran's private psychologist, described his history of short temper and violence toward family members and co-workers, noting that people had found him to be "very unpleasant and difficult to deal with."  She also noted that these outbursts occurred more frequently in stressful situations, and that the Veteran had inappropriate social behaviors. 

The above-cited evidence reflects that the Veteran has not been employed full-time since July 30, 2005, and that his service-connected PTSD has interfered with the Veteran's ability to obtain and retain gainful employment.

The Board notes that the Veteran's prior job as a railroad engineer required a combination of mental and physical functionality.  The Veteran's prior employment required some interaction, some level of concentration, and some physical exertion.

However, the April 2004 VA examiner noted that the Veteran had difficulty relating to others and had conflicts at work, to include a clash with a conductor. 

 Likewise, the August 2007 Railroad Retirement Board disability examiner found that the Veteran had significant problems with attention, concentration, and ability to focus, as well as notable depressed mood and high levels of anxiety, and that his impairment was severe.  She also opined that his depression and intrusive thoughts would impact his ability to sustain attention for extended periods of time, complete a normal work week without interruptions, adjust to changes in a work-like setting, and travel independently or use public transportation.  She also opined that his discomfort around crowds and his short temper would interfere with his ability to work with others without being distracted by them, accept instructions and respond appropriately to criticism, interact appropriately with the general public, get along with co-workers or peers without distracting them or exhibiting behavioral extremes, and maintain socially appropriate behavior and adhere to basic standards of cleanliness and neatness.  

Further, the July 2008 VA examiner found that the Veteran's PTSD was moderately severe and had, at times, impact his ability to work.  These observations are corroborated in the August 2011 statement from Dr. C.M.S., which noted that the Veteran had a history of short temper and violence toward family members and co-workers, and that people had found him to be "very unpleasant and difficult to deal with."  She also noted that these outbursts occurred more frequently in stressful situations, and that the Veteran had inappropriate social behaviors.
 
Thus, given the totality of the evidence, the Board finds that, from July 30, 2005, to August 25, 2011, the question of whether the Veteran's functional limitations from his service-connected PTSD with alcohol use disorder  precludes gainful employment consistent with his education and vocational experience is, at least, in relative equipoise.  Notably, although the Veteran met the percentage requirements for a schedular TDIU as of October 30, 2003, he maintained employment up until June 30, 2005, and there is no evidence or allegation that his employment prior to June 30, 2005 was in any way marginal.  See 38 C.F.R. § 4.6(a).     

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a schedular TDIU due to service-connected PTSD with alcohol use disorder are met from  July 30, 2005 to August 25, 2011.


ORDER

An increased, 70 percent  rating for PTSD with alcohol use disorder, from October 30, 2003 to August 25, 2011, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 70 percent for PTSD with alcohol use disorder  is denied.

A TDIU due to service-connected PTSD with alcohol use disorder, from July 30, 2005 to August 25, 2011, is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


